          Case 1:19-cv-00648-AWI-JDP Document 21 Filed 07/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JESSE WILLARD,                                       Case No. 1:19-cv-00648-AWI-JDP

10                   Plaintiff,
                                                          ORDER THAT PLAINTIFF FILE A
11           v.                                           CLARIFYING NOTICE OR NOTICE OF
                                                          VOLUNTARY DISMISSAL WITHIN
12   SUSAN DOUGHERTY, et al.,
                                                          THIRTY DAYS
13                   Defendants.
                                                          ECF No. 20
14

15

16         Plaintiff Jesse Willard is a state prisoner proceeding without counsel in this civil rights
17   action brought under 42 U.S.C. § 1983. On July 16, 2020, plaintiff filed a notice with the court
18   that states: “I’d like to withdraw my complaint with leave to refile at a later date. Is that
19   possible? If so, how do I go about doing so?” ECF No. 20 at 2-3.
20         Federal Rule of Civil Procedure 41(a)(1)(A)(i) states that a “plaintiff may dismiss an
21   action without a court order by filing . . . a notice of dismissal before the opposing party serves
22   either an answer or a motion for summary judgment.” Rule 41(a)(1)(B) further states that,
23   “[u]nless the notice or stipulation states otherwise, the dismissal is without prejudice.” A
24   dismissal without prejudice gives plaintiff “an opportunity to return and prosecute his claims
25   another day.” Ash v. Cvetkov, 739 F.2d 493, 496-97 (9th Cir. 1984).
26         While the court might construe plaintiff’s notice as a notice of voluntary dismissal, the
27   interests of justice are best served by giving plaintiff an opportunity to clarify his intentions.
28


                                                      1
              Case 1:19-cv-00648-AWI-JDP Document 21 Filed 07/23/20 Page 2 of 2


 1    Thus, within thirty days of the date of this order, plaintiff must file a notice clarifying whether

 2    he intends to file a notice of voluntary dismissal under Rule 41(a)(1)(A)(i).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      July 23, 2020
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8    No. 205.
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
